      Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 1 of 21 PageID #:1


                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


MEGAN KEHREN,                                          )
an individual,                                         )
                                                       )
                        Plaintiff,                     )      Case No.: 1:21-cv-03950
                                                       )
                v.                                     )
                                                       )      PLAINTIFF DEMANDS
NUWAVE, LLC., an Illinois Limited                      )      TRIAL BY JURY
Liability Company,                                     )
                   Defendant.                          )


                                             COMPLAINT

        Plaintiff, MEGAN KEHREN (hereafter referred to as “Plaintiff”), by and through her

undersigned     counsel,   JOHNSON           BECKER,       PLLC   and   TOMASIK,        KOTIN      &

KASSERMAN, LLC, hereby submits the following First Amended Complaint and Demand for

Jury Trial against Defendant NUWAVE, LLC (hereafter referred to as “Defendant NuWave”),

and alleges the following upon personal knowledge and belief, and investigation of counsel:

                                      NATURE OF THE CASE

        1.      Defendant NuWave designs, manufactures, markets, imports, distributes and sells

consumer kitchen products, including the subject “NuWave 6Q Nutri-Pot 6Q Digital Pressure

Cooker,” which specifically includes the Model Number 33101 (referred to hereafter as “pressure

cooker(s)”) that is at issue in this case.

        2.      Defendant touts the “safety” 1 of its pressure cookers, and states that they cannot be

opened while in use. Despite Defendant’s claims of “safety,” they designed, manufactured,

marketed, imported, distributed and sold, both directly and through third-party retailers, a product



1
 See, e.g. NuWave Nutri-Pot® 6Q Digital Pressure Cooker Owner’s manual, pgs. 3, 13, 14, 15. A
copy of the Owner’s manual is attached hereto as “Exhibit A”.
                                               1
      Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 2 of 21 PageID #:2


that suffers from serious and dangerous defects. Said defects cause significant risk of bodily harm

and injury to its consumers.

       3.      Specifically, said defects manifest themselves when, despite Defendant’s

statements, the lid of the pressure cooker is removable with built-up pressure, heat and steam still

inside the unit. When the lid is removed under such circumstances, the pressure trapped within

the unit causes the scalding hot contents to be projected from the unit and into the surrounding

area, including onto the unsuspecting consumers, their families and other bystanders. The Plaintiff

in this case was able to remove the lid while the pressure cooker retained pressure, causing her

serious and substantial bodily injuries and damages including, but not limited to, first and second

degree burns to her abdomen.

       4.      Defendant knew or should have known of these defects, but has nevertheless put

profit ahead of safety by continuing to sell its pressure cookers to consumers, failing to warn said

consumers of the serious risks posed by the defects, and failing to recall the dangerously defective

pressure cookers regardless of the risk of significant injuries to Plaintiff and consumers like her.

       5.      Defendant ignored and/or concealed its knowledge of these defects in its pressure

cookers from the Plaintiff in this case, as well as the public in general, in order to continue

generating a profit from the sale of said pressure cookers, demonstrating a callous, reckless,

willful, depraved indifference to the health, safety and welfare of Plaintiff and consumers like her.

       6.      As a direct and proximate result of Defendant NuWave’s conduct, the Plaintiff in

this case incurred significant and painful bodily injuries, medical expenses, lost wages, physical

pain, mental anguish, and diminished enjoyment of life.



                                PLAINTIFF MEGAN KEHREN




                                                  2
      Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 3 of 21 PageID #:3


       7.      Plaintiff is a resident and citizen of the city of Knoxville, County of Knox, State of

Tennessee.

       8.      On or about February 19, 2018, Plaintiff purchased the pressure cooker from Kohls.

       9.      On or about August 15, 2020, Plaintiff suffered serious and substantial burn injuries

as the direct and proximate result of the pressure cooker’s lid being able to be rotated and opened

while the pressure cooker was still under pressure, during the normal, directed use of the pressure

cooker, allowing its scalding hot contents to be forcefully ejected from the pressure cooker and

onto Plaintiff. The incident occurred as a result of the failure of the pressure cooker’s supposed

“Sure-Lock® Safety System,” 2 which purports to keep the consumer safe while using the pressure

cooker. In addition, the incident occurred as the result of Defendant’s failure to redesign the

pressure cooker, despite the existence of economical, safer alternative designs.

                                DEFENDANT NUWAVE, LLC.

       10.     Defendant NuWave designs, manufactures, markets, imports, distributes and sells

a variety of consumer kitchen products including pressure cookers, juicers, coffee makers, and air-

fryers, amongst others.

       11.     Defendant NuWave boasts that “the Nutri-Pot can easily prepare virtually any meal

you can imagine” 3 with the “philosophy” that it is “driven by the pursuit of safe, environmentally

friendly products that can improve the quality of life” and “committed to creating superior products

that are affordable and make day-to-day life easier and healthier.” 4

       12.     Defendant NuWave is an Illinois limited liability company, with a principal place

of business is located at 1795 Butterfield Road, Libertyville, Illinois 60048. At the time of

Plaintiff’s injuries on August 15, 2020, Defendant’s sole member was Mr. Jung S. Moon. Mr. was

2
   Id. at pgs. 13 - 15.
3
  https://www.nuwavenow.com/NuWaveNutriPot?rx=1&ref_version=DIRECT&TM=156951031
3184 (last accessed July 23, 2021)
4
   https://nuwavenow.com/AboutUs?ref_version=DIRECT (last accessed July 23, 20210)
                                            3
      Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 4 of 21 PageID #:4


and is a citizen of the State of Illinois, with an address of 4708 Royal Melbourne Drive, Long

Grove, Illinois 60047. At the time of Plaintiff’s injuries on August 15, 2020, Mr. Moon operated

out of Defendant’s principal place of business at 1795 Butterfield Road, Libertyville, Illinois

60048. Defendant may be served with process by serving its Registered Agent, Mr. Hunsu Son,

whose principal place of business is located at 1190 S. Elmhurst Road, Suite 203, Mount Prospect,

Illinois 60056.

                                   JURISDICTION AND VENUE

           13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 all or a substantial part

of the events or omissions giving rise to this claim occurred in this district.

           14.    This Court has subject matter jurisdiction over this case pursuant to diversity

jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and there is complete diversity between the

parties.

           15.    Jurisdiction in this Court is also proper in that Defendant NuWave is a resident of

the State of Illinois and has established sufficient minimum contacts with the State of Illinois

through the sale and distribution of its products. Jurisdiction is also proper because at the time of

Plaintiff’s injuries on June 22, 2019, Defendant’s sole member was Mr. Jung S. Moon. Mr. was

and is a citizen of the State of Illinois, with an address of 4708 Royal Melbourne Drive, Long

Grove, Illinois 60047. At the time of Plaintiff’s injuries on June 22, 2019, Mr. Moon operated out

of Defendant’s principal place of business at 1795 Butterfield Road, Libertyville, Illinois 60048.

Accordingly, Defendant NuWave is subject to specific and general personal jurisdiction in this

Court.

                                    FACTUAL BACKGROUND




                                                   4
      Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 5 of 21 PageID #:5


        16.    Defendant NuWave is engaged in the business of designing, manufacturing,

warranting, marketing, importing, distributing and selling the pressure cookers at issue in this

litigation.

        17.    Defendant NuWave aggressively warrants, markets, advertises and sell its pressure

cookers as “best in class for performance, features & value” 5 allowing consumers to cook “cook

delicious meals quickly” and “infuse your meals with flavor”. 6

        18.    For instance, Defendant NuWave claims that “safety is a core value at NuWave”

and that its pressure cookers include “multiple independent safety features.” 7

        19.    To further propagate its message, Defendant NuWave has, and continues to utilize

numerous media outlets including, but not limited to, infomercials, social media websites such as

YouTube, and third-party retailers. For example, the following can be found on YouTube entitled

“NuWave 8-qt Nutri-Pot Pressure Cooker with Pot, Glass Lid, & Rack on QVC”:

               a.      “Safe pressure cooking. How simple is this. I’m all about keeping it simple
                       in the kitchen, so what do you do here? You load it with what you’re gonna
                       cook; you lock it down, simply enough. It’s got a great lid on this. Now
                       this new lid on here gives you a little whistle. You know when that lid is
                       open. It tells you. You lock it; it has a Sure-Lock System. Once this is
                       locked down, it is locked down. You don’t have to worry about pressure
                       cooker blowing up or anything like this.” 8

               b.      “Lid goes down. This slides over. There’s a Sure-Lock button right here
                       in the front – it is locked down; it’s gone back to the warming function.” 9

               c.      “It will depressurize on its own, taking the fear out of pressure cooking
                       in here.” 10


5
  https://www.nuwavenow.com/NuWaveNutriPot?rx=1&ref_version=DIRECT&TM=156951031
3184 (last accessed July 23, 2021)
6
   Id.
7
  https://www.nuwavenow.com/NuWaveNutriPot?rx=1&ref_version=DIRECT&TM=156951031
3184 (last accessed July 23, 2021)
8
   https://www.youtube.com/watch?v=qR31q6hZ_QE at 0:43 – 1:12. (last accessed July 23,
20210)
9
   Id. at 3:25 – 3:30.
10
   Id. at 6:34 – 6:38.
                                           5
        Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 6 of 21 PageID #:6


         20.    In a similar video from NuWave’s YouTube page entitled “NuWave Cooking Club

- Hard Boiled Eggs” spokesperson David Oland boasts that the NuWave Nutri-Pot is “one of the

best and safest on the market” and “with our Sure-Lock System, we make sure all of this [pressure]

is out; and [the Nutri-Pot has] a couple of really good safety features on this unit; if all the steams

not out, you’re not opening this unit.” 11

         21.    According to the Owner’s Manual accompanying each individual unit sold, the

pressure cookers purport to be designed with a “Sure-Lock® Safety System,” 12 which includes the

misleading the consumer into believing that the pressure cookers are reasonably safe for their

normal, intended use. Said “Sure-Lock® Safety System” includes, but is not limited to, the

following:

         a.     Lid Lock: The 3-point Lid Lock system locks the lid in place at three independent
                points. It ensures that the unit will not pressurize unless the lid is completely closed.
                Once the Nutri-Pot is pressurized the lid will not open.

         b.     Maintaining Pressure: The Bottom Pressure Switch monitors the cooking
                chamber and helps keep the unit at the perfect pressure. The Lower Disc is designed
                to release pressure automatically if the Nutri-Pot ever becomes over-pressurized.

         c.     The Food Blocking Cap: The Food Blocking Cap ensures that the pressure vents
                smoothly. It covers the inside of the release valve and prevents foods or liquids
                from clogging the valve.

         22.    By reason of the forgoing acts or omissions, the above-named Plaintiff and/or her

family purchased the pressure cooker with the reasonable expectation that it was properly designed

and manufactured, free from defects of any kind, and that it was safe for its intended, foreseeable

use of cooking.

         23.    Plaintiff used her pressure cooker for its intended purpose of preparing meals for

herself and/or family and did so in a manner that was reasonable and foreseeable by the Defendant

NuWave.


11
     Id. 3:27 – 3:37.
12
     See NuWave Nutri-Pot® 6Q Digital Pressure Cooker Owner’s manual, pg, 14.
                                               6
      Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 7 of 21 PageID #:7


       24.      However, the aforementioned pressure cooker was defectively and negligently

designed and manufactured by Defendant NuWave in that it failed to properly function as to

prevent the lid from being removed with normal force while the unit remained pressurized, despite

the appearance that all the pressure had been released, during the ordinary, foreseeable and proper

use of cooking food with the product; placing the Plaintiff, her family, and similar consumers in

danger while using the pressure cookers.

       25.      Defendant NuWave’s pressure cookers possess defects that make them

unreasonably dangerous for their intended use by consumers because the lid can be rotated and

opened while the unit remains pressurized.

       26.      Further, Defendant NuWave’s representations about “safety” are not just

misleading, they are flatly wrong, and put innocent consumers like Plaintiff directly in harm’s way.

       27.      Economic, safer alternative designs were available that could have prevented the

Pressure Cooker’s lid from being rotated and opened while pressurized.

       28.      Defendant NuWave knew or should have known that its pressure cookers possessed

defects that pose a serious safety risk to Plaintiff and the public. Nevertheless, Defendant NuWave

continues to ignore and/or conceal its knowledge of the pressure cookers’ defects from the general

public; continues to advertise its pressure cookers as having a “Sure-Lock® Safety System”

despite mounting evidence of the systems failure; and continues to generate a substantial profit

from the sale of their pressure cookers, demonstrating a callous, reckless, willful, depraved

indifference to the health, safety and welfare of Plaintiff and consumers like her. For example:

             a. The Consumer Products Safety Commission has received several reports of other
                similar incidents stemming from the failure of the Nutri-Pot and other Power
                Cooker models with the same supposed “Sure-Lock® Safety System”

             b. Several lawsuits have been filed in State and Federal Courts throughout the United
                States alleging failure of NuWave pressure cookers with the same supposed “Sure-
                Lock® Safety System”and design defects.


                                                 7
      Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 8 of 21 PageID #:8


       29.     Plaintiff is aware of at least 12 incidents stemming from NuWave’s defective

pressure cookers prior to the incident that resulted in her injuries. Some of these incidents occurred

as early as December 2016. 13

       30.     As a direct and proximate result of Defendant NuWave’s intentional concealment

of such defects, its failure to warn consumers of such defects, its negligent misrepresentations, its

failure to remove a product with such defects from the stream of commerce, and its negligent

design of such products, Plaintiff used an unreasonably dangerous pressure cooker, which resulted

in significant and painful bodily injuries upon Plaintiff’s simple removal of the lid of the Pressure

Cooker.

       31.     Consequently, the Plaintiff in this case seeks compensatory damages resulting from

the use of Defendant NuWave’s pressure cooker as described above, which has caused the Plaintiff

to suffer from serious bodily injuries, medical expenses, physical pain, mental anguish, diminished

enjoyment of life, and other damages.




                                     CLAIMS FOR RELIEF

                                           COUNT I
                                       STRICT LIABILITY

       32.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       33.     At the time of Plaintiff’s injuries, Defendant NuWave’s pressure cookers were

defective and unreasonably dangerous for use by foreseeable consumers, including Plaintiff.



13
  See Donald Douglas Depp, Sr. v. NuWave LLC., 2:16-cv-17126 (Eastern District of
Louisiana).
                                           8
      Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 9 of 21 PageID #:9


       34.      Defendant NuWave’s pressure cookers were in the same or substantially similar

condition as when they left the possession of Defendant NuWave.

       35.      Plaintiff did not misuse or materially alter the pressure cooker.

       36.      The pressure cookers did not perform as safely as an ordinary consumer would have

expected them to perform when used in a reasonably foreseeable way.

       37.      Further, a reasonable person would conclude that the possibility and serious of harm

outweighs the burden or cost of making the pressure cookers safe. Specifically:

             a. The pressure cookers designed, manufactured, sold, and supplied by Defendant
                NuWave were defectively designed and placed into the stream of commerce in a
                defective and unreasonably dangerous condition for consumers;

             b. The seriousness of the potential burn injuries resulting from the product drastically
                outweighs any benefit that could be derived from its normal, intended use;

             c. Defendant NuWave failed to properly market, design, manufacture, distribute,
                supply, and sell the pressure cookers, despite having extensive knowledge that the
                aforementioned injuries could and did occur;

             d. Defendant NuWave failed to warn and place adequate warnings and instructions on
                the pressure cookers;

             e. Defendant NuWave failed to adequately test the pressure cookers; and

             f. Defendant NuWave failed to market an economically feasible alternative design,
                despite the existence of economical, safer alternatives, that could have prevented
                the Plaintiff’ injuries and damages.

       38.      Defendant NuWave actions and omissions were the direct and proximate cause of

the Plaintiff’s injuries and damages.

       39.      Defendant NuWave conduct, as described above, was extreme and outrageous.

Defendant NuWave risked the safety and well-being of the consumers and users of their pressure

cookers, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendant NuWave made conscious




                                                  9
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 10 of 21 PageID #:10


decisions not to redesign, warn or inform the unsuspecting consuming public. Defendant

NuWave’s outrageous conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendant NuWave for

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and all

such other relief as the Court deems proper.

                                             COUNT II
                                           NEGLIGENCE

       40.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       41.      Defendant NuWave had a duty of reasonable care to design, manufacture, market,

and sell non-defective pressure cookers that are reasonably safe for their intended uses by

consumers, such as Plaintiff and her family.

       42.      Defendant NuWave failed to exercise ordinary care in the manufacture, sale,

warnings, quality assurance, quality control, distribution, advertising, promotion, sale and

marketing of its pressure cookers in that Defendant NuWave knew or should have known that said

pressure cookers created a high risk of unreasonable harm to the Plaintiff and consumers alike.

       43.      Defendant NuWave was negligent in the design, manufacture, advertising,

warning, marketing and sale of its pressure cookers in that, among other things, it:

             a. Failed to use due care in designing and manufacturing the pressure cookers to avoid
                the aforementioned risks to individuals;

             b. Placed an unsafe product into the stream of commerce;

             c. Aggressively over-promoted and marketed its pressure cookers through television,
                social media, and other advertising outlets; and

             d. Were otherwise careless or negligent.




                                                 10
       Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 11 of 21 PageID #:11


           44.   Despite the fact that Defendant NuWave knew or should have known that

consumers were able to remove the lid while the Pressure cookers were still pressurized, Defendant

NuWave continued to market (and continue to do so) its pressure cookers to the general public.

           45.   Defendant NuWave’s conduct, as described above, was extreme and outrageous.

Defendant NuWave risked the safety and well-being of the consumers and users of their pressure

cookers, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendant NuWave made conscious

decisions not to redesign, warn or inform the unsuspecting consuming public. Defendant

NuWave’s outrageous conduct warrants an award of punitive damages.

           WHEREFORE, Plaintiff demands judgment against Defendant NuWave for

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and all

such other relief as the Court deems proper.

                                      COUNT III
                             BREACH OF EXPRESS WARRANTY

           46.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

           47.   Defendant NuWave expressly warranted that its pressure cookers were safe and

effective to members of the consuming public, including Plaintiff. Moreover, Defendant NuWave

expressly warranted that the lid of the Pressure Cooker could not be removed while the unit

remained pressurized. For example:

                 a.     Lid Lock: The 3-point Lid Lock system locks the lid in place at three
                        independent points. It ensures that the unit will not pressurize unless the
                        lid is completely closed. Once the Nutri-Pot is pressurized the lid will not
                        open. 14




14
     Id.
                                                 11
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 12 of 21 PageID #:12


        48.      Members of the consuming public, including consumers such as the Plaintiff were

the intended third-party beneficiaries of the warranty.

        49.      Defendant NuWave marketed, promoted and sold its pressure cookers as a safe

product, complete with a “Sure-Lock® Safety System.”

        50.      Defendant NuWave’s pressure cookers do not conform to this express

representation because the lid can be removed using normal force while the units remain

pressurized, despite the appearance that the pressure has been released, making the pressure

cookers not safe for use by consumers.

        51.      Defendant NuWave breached its express warranties in one or more of the following

ways:

              a. The pressure cookers as designed, manufactured, sold and/or supplied by the
                 Defendant NuWave, were defectively designed and placed into the stream of
                 commerce by Defendant NuWave in a defective and unreasonably dangerous
                 condition;

              b. Defendant NuWave failed to warn and/or place adequate warnings and instructions
                 on their pressure cookers;

              c. Defendant NuWave failed to adequately test its pressure cookers; and

              d. Defendant NuWave failed to provide timely and adequate post-marketing warnings
                 and instructions after they knew the risk of injury from their pressure cookers.

        52.      The Plaintiff in this case and/or her family purchased and used the pressure cooker

with the reasonable expectation that it was properly designed and manufactured, free from defects

of any kind, and that it was safe for its intended, foreseeable use of cooking.

        53.      Plaintiff’s injuries were the direct and proximate result of Defendant NuWave’s

breach of its express warranties.

        54.      Defendant NuWave’ conduct, as described above, was extreme and outrageous.

Defendant NuWave risked the safety and well-being of the consumers and users of its Pressure

cookers, including the Plaintiff to this action, with the knowledge of the safety and efficacy

                                                 12
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 13 of 21 PageID #:13


problems and suppressed this knowledge from the public. Defendant NuWave made conscious

decisions not to redesign, warn or inform the unsuspecting consuming public. Defendant

NuWave’s outrageous conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendant NuWave for

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and all

such other relief as the Court deems proper.

                                   COUNT IV
                     BREACH OF IMPLIED WARRANTY OF FITNESS
                           FOR A PARTICULAR PURPOSE

       55.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       56.     Defendant NuWave manufactured, supplied, and sold their pressure cookers with

an implied warranty that they were fit for the particular purpose of cooking quickly, efficiently

and safely.

       57.     Specifically, Defendant NuWave marketed, promoted and sold its pressure cookers

as a safe product, complete with a “Sure-Lock® Safety System.”

       58.     Members of the consuming public, including consumers such as the Plaintiff, were

the intended third-party beneficiaries of the warranty.

       59.     Defendant NuWave’s pressure cookers were not fit for the particular purpose as a

safe means of cooking, due to the unreasonable risks of bodily injury associated with their use as

described herein in this Complaint.

       60.     The Plaintiff in this case reasonably relied on Defendant NuWave’s representations

that its pressure cookers were a quick, effective and safe means of cooking, and relied on

Defendant NuWave’s representations regarding its “Sure-Lock® Safety System.”




                                                13
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 14 of 21 PageID #:14


       61.     Defendant NuWave’s breach of the implied warranty of fitness for a particular

purpose was the direct and proximate cause of Plaintiff’s injuries and damages.

       62.     Defendant NuWave’s conduct, as described above, was extreme and outrageous.

Defendant NuWave risked the safety and well-being of the consumers and users of its Pressure

cookers, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendant NuWave made conscious

decisions not to redesign, warn or inform the unsuspecting consuming public. Defendant

NuWave’s outrageous conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendant NuWave for

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and all

such other relief as the Court deems proper.

                                COUNT V
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       63.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       64.     At the time Defendant NuWave marketed, distributed and sold their pressure

cookers to the Plaintiff in this case, Defendant NuWave warranted that its pressure cookers were

merchantable and fit for the ordinary purposes for which they were intended.

       65.     Specifically, Defendant NuWave marketed, promoted and sold its pressure cookers

as a safe product, complete with a “Sure-Lock® Safety System.”

       66.     Members of the consuming public, including consumers such as the Plaintiff, were

intended third-party beneficiaries of the warranty.

       67.     Defendant NuWave’s pressure cookers were not merchantable and fit for their

ordinary purpose, because they had the propensity to lead to the serious personal injuries as

described herein in this Complaint.

                                                14
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 15 of 21 PageID #:15


       68.     The Plaintiff in this case purchased and used the pressure cooker with the

reasonable expectation that it was properly designed and manufactured, free from defects of any

kind, and that it was safe for its intended, foreseeable use of cooking, and relied on Defendant

NuWave’s representations regarding its “Sure-Lock® Safety System.”

       69.     Defendant NuWave’s breach of implied warranty of merchantability was the direct

and proximate cause of Plaintiff’s injury and damages.

       70.     Defendant NuWave’s conduct, as described above, was extreme and outrageous.

Defendant NuWave risked the safety and well-being of the consumers and users of their pressure

cookers, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendant NuWave made conscious

decisions not to redesign, warn or inform the unsuspecting consuming public. Defendant

NuWave’s outrageous conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendant NuWave for

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and all

such other relief as the Court deems proper.

                               COUNT VI
       VIOLATION OF THE CONSUMER FRAUD AND DECEPTIVE BUSINESS
                            PRACTICES ACT
                          815 ILCS 505/1 et. seq..

       71.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       72.     At all times material herein, Defendant NuWave warranted and represented that its

pressure cookers were safe and free of defects in materials and workmanship and that they

possessed a “safety system”.




                                               15
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 16 of 21 PageID #:16


       73.     Defendant NuWave warranties and representations that their pressure cookers were

safe and free from defects, including that they possessed a “safety system,” would influence a

reasonable consumer’s decision whether to purchase the pressure cookers.

       74.     Defendant NuWave’s failure to warn of its pressure cookers defects was a material

omission that would influence a reasonable consumer’s decision whether to purchase its pressure

cookers.

       75.     In or around March 2019, Plaintiff purchased the pressure cooker directly from

Defendant’s website, www.nuwavenow.com.

       76.     In purchasing the pressure cooker, Plaintiff relied on Defendant NuWave’s

representations that the pressure cooker was designed with a “Sure-Lock® Safety System,” which

purportedly includes, but is not limited to, the following:

       a.      Lid Lock: The 3-point Lid Lock system locks the lid in place at three independent
               points. It ensures that the unit will not pressurize unless the lid is completely closed.
               Once the Nutri-Pot is pressurized the lid will not open.

       b.      Maintaining Pressure: The Bottom Pressure Switch monitors the cooking
               chamber and helps keep the unit at the perfect pressure. The Lower Disc is designed
               to release pressure automatically if the Nutri-Pot ever becomes over-pressurized.

       c.      The Food Blocking Cap: The Food Blocking Cap ensures that the pressure vents
               smoothly. It covers the inside of the release valve and prevents foods or liquids
               from clogging the valve.

       77.     Defendant NuWave’s warranties and representations concerning the safety of its

pressure cookers are both unfair and deceptive to the Plaintiff and consumers alike.

       78.     As a result of Plaintiff’s reliance on these unfair and decepetive representations,

Plaintiff suffered personal damages.

       79.     Had Plaintiff been adequately warned concerning the likelihood that the pressure

cooker’s lid could be removed while pressurized, they would have taken steps to avoid damages

by not purchasing this product. As a result of these violations of consumer protection laws, the


                                                  16
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 17 of 21 PageID #:17


Plaintiff in this case has incurred and will incur: serious physical injury, pain, suffering, loss of

income, loss of opportunity, loss of family and social relationships, and medical and hospital

expenses and other expense related to the diagnosis and treatment thereof, for which the Defendant

NuWave are liable.

       WHEREFORE, Plaintiff demands judgment against Defendant NuWave for

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and all

such other relief as the Court deems proper.

                                         COUNT VII
                                     PUNITIVE DAMAGES

       80.     Plaintiff incorporates by reference each of the allegations set forth in this Complaint

as though fully set forth herein.

       81.     The acts, conduct, and omissions of Defendant NuWave, as alleged throughout this

Complaint, were willful and malicious. It is unconscionable and outrageous that Defendant

NuWave would risk the health, safety, and well-being of consumers, including the Plaintiff in this

case. Despite its knowledge that the lid could be prematurely removed while the unit remained

pressurized, Defendant NuWave made conscious decisions not to redesign, despite the existence

of an economically feasible, safer alternative design, and not to adequately label, warn or inform

the unsuspecting consuming public about the dangers associated with the use of its pressure

cookers. Defendant NuWave’s outrageous conduct rises to the level that Plaintiff should be

awarded punitive damages to deter Defendant NuWave from this type of outrageous conduct in

the future, as well as to discourage other Defendant NuWave from placing profits above the safety

of consumers in the United States of America.

       82.     Prior to and during the manufacturing, sale, and distribution of their pressure

cookers, Defendant NuWave knew that said pressure cookers were in a defective condition as



                                                 17
     Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 18 of 21 PageID #:18


previously described herein and knew that those who purchased and used their pressure cookers,

including Plaintiff, could experience severe physical, mental, and emotional injuries.

           83.      Further, Defendant NuWave knew that its pressure cookers presented a substantial

and unreasonable risk of harm to the public, including Plaintiff, and as such, Defendant NuWave

unreasonably subjected consumers of said pressure cookers to risk of serious and permanent injury

from their use. For example:

                 a. The Consumer Products Safety Commission has received several reports of other
                    similar incidents stemming from the failure of the Nutri-Pot and other Power
                    Cooker models with the same supposed “Sure-Lock® Safety System”

                 b. Several lawsuits have been filed in State and Federal Courts throughout the United
                    States alleging failure of NuWave pressure cookers with the same supposed “Sure-
                    Lock® Safety System” and design defects.

           84.      Plaintiff is aware of at least 12 incidents stemming from NuWave’s defective

pressure cookers prior to the incident that resulted in her injuries. Some of these incidents occurred

as early as December 2016. 15

           85.      Despite its knowledge, Defendant NuWave, for the purpose of enhancing its profits,

knowingly and deliberately failed to remedy the known defects in its pressure cookers, and failed

to warn the public, including Plaintiff, of the extreme risk of injury occasioned by said defects

inherent in them. Defendant NuWave intentionally proceeded with the manufacturing, sale,

distribution and marketing of its pressure cookers knowing these actions would expose consumers,

such as the Plaintiff, to serious danger in order to advance its pecuniary interest and monetary

profits.

           86.      Additionally, despite the fact that lid of the pressure cooker is removable with built-

up pressure, heat and steam still inside the unit, Nuwave continues to market its pressure cookers

“safe”.

15
  See Donald Douglas Depp, Sr. v. NuWave LLC., 2:16-cv-17126 (Eastern District of
Louisiana).
                                           18
     Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 19 of 21 PageID #:19


       87.     For example, Defendant NuWave has, and continues to utilize numerous media

outlets including, but not limited to, infomercials, social media websites such as YouTube, and

third-party retailers. For example, the following can be found on YouTube entitled “NuWave 8-qt

Nutri-Pot Pressure Cooker with Pot, Glass Lid, & Rack on QVC”:

               a.      “Safe pressure cooking. How simple is this. I’m all about keeping it simple
                       in the kitchen, so what do you do here? You load it with what you’re gonna
                       cook; you lock it down, simply enough. It’s got a great lid on this. Now
                       this new lid on here gives you a little whistle. You know when that lid is
                       open. It tells you. You lock it; it has a Sure-Lock System. Once this is
                       locked down, it is locked down. You don’t have to worry about pressure
                       cooker blowing up or anything like this.” 16

               b.      “Lid goes down. This slides over. There’s a Sure-Lock button right here
                       in the front – it is locked down; it’s gone back to the warming function.” 17

               c.      “It will depressurize on its own, taking the fear out of pressure cooking
                       in here.” 18
       88.     In a similar video from NuWave’s YouTube page entitled “NuWave Cooking Club

- Hard Boiled Eggs” spokesperson David Oland boasts that the NuWave Nutri-Pot is “one of the

best and safest on the market” and “with our Sure-Lock System, we make sure all of this [pressure]

is out; and [the Nutri-Pot has] a couple of really good safety features on this unit; if all the steams

not out, you’re not opening this unit.” 19

       89.     Defendant NuWave’s conduct was and is despicable and so contemptible that it

would be looked down upon and despised by ordinary decent people and was carried on by

Defendant NuWave with willful and conscious disregard for the safety of the Plaintiff, her family,

and consumers like them, entitling the Plaintiff to punitive damages.




16
    https://www.youtube.com/watch?v=qR31q6hZ_QE at 0:43 – 1:12. (last accessed July 23,
20210)
17
    Id. at 3:25 – 3:30.
18
   Id. at 6:34 – 6:38.
19
    Id. 3:27 – 3:37.
                                           19
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 20 of 21 PageID #:20


       WHEREFORE, Plaintiff demands judgment against Defendant NuWave for

compensatory and punitive damages, together with interest, costs of suit, attorneys’ fees, and all

such other relief as the Court deems proper.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendant NuWave for damages,

including exemplary damages if applicable, to which they entitled by law, as well as all costs of

this action, interest and attorneys’ fees, to the full extent of the law, whether arising under the

common law and/or statutory law, including:

           a. judgment for Plaintiff and against Defendant NuWave;

           b. damages to compensate Plaintiff for her injuries, economic losses and pain and
              suffering sustained as a result of the use of the Defendant NuWave’s pressure
              cookers;

           c. pre and post judgment interest at the lawful rate;

           d. exemplary, punitive, and treble damages on all applicable Counts as permitted by
              the law;

           e. a trial by jury on all issues of the case;

           f. an award of attorneys’ fees; and

           g. for any other relief as this Court may deem equitable and just, or that may be
              available under the law of another forum to the extent the law of another forum is
              applied, including but not limited to all reliefs prayed for in this Complaint and in
              the foregoing Prayer for Relief.

                                                       Respectfully submitted,


Date: July 26, 2021                            BY:     /s/ Timothy S. Tomasik
                                                       Attorney for Plaintiff
TOMASIK, KOTIN & KASSERMAN, LLC
Timothy S. Tomasik
Loren Legorreta
161 N. Clark St., Suite 3050
Chicago, Illinois 60601
(312) 605-8800
tim@tkklaw.com
loren@tkklaw.com

                                                 20
    Case: 1:21-cv-03950 Document #: 1 Filed: 07/26/21 Page 21 of 21 PageID #:21


In association with:
JOHNSON BECKER, PLLC
Adam J. Kress, Esq. (MN ID #0397289)      Pro Hac Vice to be filed
444 Cedar Street, Suite 1800
St. Paul, MN 55101
(612) 436-1800
akress@johnsonbecker.com
Attorneys for Plaintiff




                                        21
